DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mizumura (US 2013/0284708) in view of Kajiyama et al (US 2015/0192830). 
Mizumura shows the device and method claimed including a light source (2) for generating laser light, a fly-eye lens (6) for forming a uniform laser intensity distribution, and a projection lens (8) that irradiates a predetermined range of a substrate (9) wherein the fly-eye lens is rotated (para 0031). As the fly-eye lens is rotated, such rotation would further allow to reduce moire which may be generated by interference fringes as a matter of operating or function of the device during its normal operation (also see MPEP 2112.01 and 2112.02, 2114). But, Mizumura does not show a projection mask that masks the laser light having passed through the fly-eye lens. 
Kajiyama shows it is known to provide a projection mask (M) that is known to mask the laser light having passed through a fly-eye lens (3) which allows the laser light to be irradiated according to a pattern defined by the mask as known in the art (also see Figure 1a).
In view of Kajiyama, it would have been obvious to one of ordinary skill in the art to adapt Mizumura with a projection mask to predictably provide for a desired laser irradiation pattern as known in the art. 
With respect to claim 2, Mizumura further shows the projection lens is a microlens array, and Kajiyama also shows a projection lens that includes a microlens with the projection mask having at least one opening. 
Claim(s) 3 and 4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumura in view of Kajiyama as applied to claims 1, 2 and 5 above, and further in view of Kaneda et al (US 2013/0258215) or Fujimori et al (US 2018/0058660).
Mizumura in view of Kajiyama shows the device claimed except for the fly-eye lens has a rectangular shape with the arrangement orientation of the fly-eye lens is inclined by a predetermined angle with respect to one side of the rectangular outer shape. 
Kaneda shows it is known for a fly-eye lens that is formed of a rectangular shape having an arrangement orientation of the fly-eye lens that is inclined by a predetermined angle with respect to one side of the rectangular outer shape as illustrated in Figure 5. 
Fujimori also a fly-eye lens having a rectangular shape with an arrangement orientation of the fly-eye lens that is inclined by a predetermined angle with respect to one side of the rectangular outer shape as illustrated in Figure 1.
In view of Kaneda or Fujimori, it would have been obvious to one of ordinary skill in the art to adapt Mizumura, as modified by Kajiyama, with the fly-eye lens having a rectangular shape with an arrangement orientation of the lens that is inclined by a predetermined angle with respect to one side of the rectangular outer shape that is known in the art wherein such fly-eye lens would predictably provide the uniform laser intensity distribution as known in the art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761